Case 4:19-cv-00226 Document 288 Filed on 09/23/20 in TXSD Page 1 of 5

Teac The United Stk < Dakiat Chat

F eS ai sf Texas
| of United States Courts
pusion WWASIDA Southern District of Texas

TTL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEP 23 2020
David J, Bradley, Clerk of Court
Dwight Russel wi oaba
a Y
x)
Plaatitts

 

 

 

‘5S. Coil be¥ion No H- 19-22 &

 

 

 

 

Hayris Couaky; Texas at ol.,
‘Defendosts.

Kenspeative Cass ~ Oli 7 Mation. to

 

 

 

 

 

 

 

 

 

 

onl

Compe! Sudgemest in Favor oe Py iat »

t . ®

: }
D v is . Ase - IA (SD

Tex. alle), ODenoell v Hoes Ch, $92 F.3d 4,

163 (S® Gig. 20\8 G or , 100
ol

£S0085-01-07 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00226 Document 288 Filed on 09/23/20 in TXSD Page 2 of 5

 

F.4d 220 y2QS_ (S*Cic.2018) Dues at

 

 

 

£.. \Wreone-
2 NX

 

“Ful Death:

 

—

 

 

 

YT mates Fe om (COIL) -19)

 

 

Coronavirus , | SOOT ane

- iv

 

350 II cted

 

 

TEE Membew's “AN” in th iS

 

 

 

 

 

oh

x

 

 

Vw)

 

 

en Obeie \ ons te this Cos —

 

— Syste

 

—<

er Ox

 

 

And Back if Support

 

lt

 

 

ce Lee

 

 

Nu ef’ Uae

 

 

C0

 

Sa es

 

 

| Roseathal, i

dae. ‘

 

 

seinl deh:
QT=

 

revin, snl ty OAK

 

 

 

 

 

~19 \Cor wud «|

 

 

ead corn
sera Groth
| : a!

 

 

 

 

 

ate 1H 6%
a

| san 4

hh

 

\

—

 

9.2

 

ES0085-01-07
Case 4:19-cv-00226 Document 288 Filed on 09/23/20 in TXSD Page 3 of 5

aks

|

 
Case 4:19-cv-00226 Document 288 Filed on 09/23/20 in TXSD Page 4 of 5

 

  

5 col

 

 

 

 

 

 

 

 

 

 

 

 

ha é Qe ia |

 

: Pros ted (a+@ 4
M", Litho Cer Ra

 

 

 

 

 

 

 

- \al ecforey “Remses Corside vs Neict fg
3 he A Take drastic

 

 

 

 

 

 

DY 7 ne Cy
rk Wace de

 

 

 

 

 

 

 

        

   

 

 

“Cuinne 0S iA

she +
A |

 

 

 

 

 

 

 

 

 

 

 

 

| PS

uy lee] . at.
ee borate " or he 4
Lege o CeJouy US and Cause, OV LEK wW owt

 

 

 

 

 

rick 4. DYO CHS, OY eu ovotech

 

 

paca

 

 

 

 

iS 15 awilroary ;

 

Miscarcigge ov.

 

 

\
Q

 

Jip O16 6)

 

 

ty fe No CAA

KS 2 WASH,

eh and

 

fet onscigs =
. I

 

/*

 

XN

Abcesoct al b

[

 

 

7 a

 

 

 

 

as
J

 

Z-
/

a“ C

| ex Tae

Ag

L

ale

 

TL declowe. under

pent st level aa pUYYy
J JO?

 

ma

 
ase 4:19-cv-00226 Documen t 288 Filed on 09/23/20 in TXSD Page 5 of 5

Hei—the ab ve and ws re a On— 1 owe
Cc

own Covyedy under lewd. /

aha

SP WW 42 pete

Drone / Ponds ve— lyr coh
[Honest

op canst
pe | a \

ae ea rem

 

     

fc sash.

 
